 


109 HR 3446 IH: National Historic Preservation Act Amendments Act of 2005
U.S. House of Representatives
2005-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3446 
IN THE HOUSE OF REPRESENTATIVES 
 
July 26, 2005 
Mr. Rahall (for himself and Mrs. Christensen) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To amend the National Historic Preservation Act to provide appropriation authorization and improve the operations of the Advisory Council on Historic Preservation. 
 
 
1.National Historic Preservation Act amendments 
(a)Short titleThis Act may be cited as the National Historic Preservation Act Amendments Act of 2005. 
(b)ReferenceA reference in this Act to the Act shall be a reference to the National Historic Preservation Act. 
(c)Historic Preservation FundSection 108 of the Act (16 U.S.C. 470h) is amended by striking 2005 and inserting 2011. 
(d)Membership of Advisory Council on Historic Preservation 
(1)Additional membersSection 201(a)(4) of the Act (16 U.S.C. 470i(a)(4)) is amended by striking four and inserting seven. 
(2)Allowing designee for governor memberSection 201(b) of the Act (16 U.S.C. 470i(b)) is amended by striking (5) and. 
(3)QuorumSection 201(f) of the Act (16 U.S.C. 470i(f)) is amended by striking Nine and inserting Eleven. 
(e)Financial and administrative services for the Advisory Council on Historic PreservationSection 205(f) of the Act (16 U.S.C. 470m(f)) is amended to read as follows: 
 
(f)Financial and administrative services (including those related to budgeting, accounting, financial reporting, personnel and procurement) shall be provided the Council by the Department of the Interior or, at the discretion of the Council, such other agency or private entity that reaches an agreement with the Council, for which payments shall be made in advance or by reimbursement from funds of the Council in such amounts as may be agreed upon by the Chairman of the Council and the head of the agency or, in the case of a private entity, the authorized representative of the private entity that will provide the services. When a Federal agency affords such services, the regulations of that agency for the collection of indebtedness of personnel resulting from erroneous payments (5 U.S.C. 5514(b)) shall apply to the collection of erroneous payments made to or on behalf of a Council employee and regulations of that agency for the administrative control of funds (31 U.S.C. 1513(d), 1514) shall apply to appropriations of the Council. The Council shall not be required to prescribe such regulations.. 
(f)Appropriation authorization of the Advisory Council on Historic PreservationSection 212(a) of the Act (16 U.S.C. 470t(a)) is amended by striking for purposes of this title not to exceed $4,000,000 for each fiscal year 1997 through 2005 and inserting such amounts as may be necessary to carry out this title. 
(g)Effectiveness of Federal grant and assistance programs in meeting the purposes and policies of the National Historic Preservation ActTitle II of the Act is amended by adding at the end the following new section: 
 
216.Effectiveness of Federal grant and assistance programs 
(a)Cooperative agreementsThe Council may enter into a cooperative agreement with any Federal agency that administers a grant or assistance program for the purpose of improving the effectiveness of the administration of such program in meeting the purposes and policies of this Act. Such cooperative agreements may include provisions that modify the selection criteria for a grant or assistance program to further the purposes of this Act or that allow the Council to participate in the selection of recipients, if such provisions are not inconsistent with the grant or assistance program's statutory authorization and purpose. 
(b)Review of grant and assistance programsThe Council may— 
(1)review the operation of any Federal grant or assistance program to evaluate the effectiveness of such program in meeting the purposes and policies of this Act; 
(2)make recommendations to the head of any Federal agency that administers such program to further the consistency of the program with the purposes and policies of the Act and to improve its effectiveness in carrying out those purposes and policies; and 
(3)make recommendations to the President and Congress regarding the effectiveness of Federal grant and assistance programs in meeting the purposes and policies of this Act, including recommendations with regard to appropriate funding levels.. 
 
